United States Court of Appeals
                     For the First Circuit


No. 15-1460

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         KEVIN LEE ROSS,

                      Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court issued on September 14, 2016, is
amended as follows:

On p. 7, footnote 2, replace it with the following:

     Ross contends that four videos were played and suggests
     that the two longest videos, with lengths of ten and
     sixteen minutes, respectively, were played in their
     entirety.    As the Government asserts, however, the
     record indicates that one of these videos (Exhibit 45)
     was not played for the jury, and that the other (Exhibit
     46) was played for only a minute. The record is less
     clear as to whether the remaining videos, Exhibits 43
     and 48, were played in full.      (Indeed, there is no
     indication that Exhibit 48 was played at all, although
     the Government concedes that it was.).     In any case,
     these videos were only thirty-nine seconds and one
     minute and forty-three seconds in length, respectively.
     While we acknowledge that the record could be clearer as
     to how long these videos were played, the outcome of
     this dispute would not change our analysis.